DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 9-10, 13, 15-16, 19 and 20 are objected to because of the following informalities which require appropriate correction:
In claim 6 line 2: “the cable” should be “the at least one cable”.
In claim 9 lines 2-3: “a vertical centerline” should be “the vertical centerline”.
In claim 10 line 2: “the cable” should be “the at least one cable”.
In claim 13 line 3: “the cable” should be “the at least one cable”.
In claim 13 line 4: “a vertical centerline” should be “the vertical centerline”.
In claim 15 line 2: “the cable” should be “the at least one cable”.
In claim 15 line 3: “the guide” should be revised to recite “one of the plurality of guides”.
In claim 16, line 1 should be amended to recite: “…the  upper part…”.
In claim 19, line 7 should be amended to recite: “…along  the vertical centerline of the anterior component  which secures…”.
In claim 20, line 7 should be amended to recite: “…along  the vertical centerline of the anterior component  which secures…”.
In claim 20 lines 14-15: “the at least one cable” should be amended to recite “ at least one cable”.
In claim 20 line 16: “at least one cable” should be “the at least one cable”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first and second side height mechanisms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the peripheral segment" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the point" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modglin (EP 2886088 A1).
With respect to claim 1, Modglin discloses a cervical collar (cervical collar 10) including an anterior component (front main body 14) for coupling to a posterior component (rear assembly 24) having an anatomical contour to circumferentially surround a neck (para [0012;0015]), and a mandibular support (chin support 12) having an anatomical contour (para [0015]) and coupling to the anterior component (chin support 12 is fixedly mounted to main body portion 14), the anterior component (main body 14) defining a vertical centerline (inherent physical characteristic of body 14 – interpreted as being a line extending in the vertical direction through the center of the body 14 shown in fig 1; see annotated fig 1 below), the anterior component comprising:
an upper part arranged for receiving the mandibular support (sections 14a and 14b forming main body 14 where chin support 12 is fixedly mounted to main body portion 14);
a lower part (front adjustable body 16 having adjustable body portions 16a and 16b);
a tensioning device (cable positioning system 18a/18b comprising cable stop 54a/54b) connected to the upper part (para [0021]; as shown in figure 1 system 18a/b is mounted on the outer surface of elements 14a/b i.e. the surface facing away from a user when worn) and arranged along the vertical centerline (as shown in the embodiment of figure 9 tension is applied to the cable when a user pulls on element 80 which is located along the vertical centerline of the apparatus);
at least one cable (cable 60) engaging between the upper and lower parts (para [0019]) and arranged to be shortened or lengthened by the tensioning device (the cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60) for height adjustment relative to the upper and lower parts to move the lower part relative to the upper part (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 so as to compensate for the changes in the spacing between the portions);
wherein the height adjustment of the upper part relative to the lower part maintains the connection of the mandibular support and the posterior component to the anterior component and the anatomical contours of both the mandibular support and posterior component (the device is configured such that vertical adjustment can be completed without detaching elements from one-another; see para [0033-0035]);
wherein the lower part (front adjustable body 16 having adjustable body portions 16a and 16b) defines a sternal support (sternal pad 22) extending downwardly and commences below and beyond a lower periphery of the upper part (as shown in figure 1) the sternal support (22) being devoid of the rotary tensioning device (the cable positioning system 18a/b is not located on pad 22 as shown in figure 1) and the at least one cable (the cable is a separate element from the pad 22 as shown in figure 3), the at least one cable extends only to the lower periphery of the upper part relative to the vertical centerline and above the sternal support (as shown in fig 1);
wherein the anterior component (14) is arranged so that the mandibular support is fitted against a chin of a patient (the support 12 is specifically configured as a “chin” support) and extended in height to a chest of the patient with the sternal support (the pad 22 is specifically configured as a “sternal” pad and thus is interpreted as being configured for placement at the sternum on the user’s chest). 
ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)
    PNG
    media_image1.png
    499
    754
    media_image1.png
    Greyscale


With respect to claim 3, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses a tracheal opening centrally located on the anterior component (shown in figure 1; highlighted in the annotated figure below), the tracheal opening defined in part by a peripheral segment of the upper part and a peripheral segment of the lower part (identified in the 2nd annotated figure 1 below); a height of the tracheal opening varying according to a length of the cable (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 so as to compensate for the changes in the spacing between the portions and a change in spacing between the elements will result in a change in the size of the opening therebetween).
2nd ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image2.png
    359
    1064
    media_image2.png
    Greyscale

With respect to claim 4, Modglin discloses the invention as claimed (see rejection of claim 3) and also discloses that the rotary tensioning device urges greater height adjustment at the tracheal opening along the vertical centerline than at the first and second side height mechanisms (the openings (i.e. guides 56a/b) in 18a/b which permit movement of the cable stops 54a/b therein are longer than the openings 30a and 30b as shown in figure 5 and therefore are interpreted as permitting greater height adjustment).
With respect to claim 5, Modglin discloses the invention as claimed (see rejection of claim 3) and also discloses that the upper part (main body portion 14) defines at least one retainer for securing the tensioning device thereto (a ribbed projection 70a extends from the rear surface 68a of the cable stop 54a and projects through an aperture 72a of the body portion 14 – para [0021]) the at least one retainer (projection 70a) located along the peripheral segments of the upper and lower parts defining the tracheal opening (as shown in the 2nd annotated figure 1 above) and intersected by the vertical centerline (the tracheal opening and peripheral segments are intersected by the vertical centerline as shown in the 3rd annotated figure 1 below) such that the rotary tensioning device is located above and adjacent to the at least one retainer (the cable positioning system 18a/b extends above and below the location of projection 70a as shown in figures 1-2) and adjacently below the central tab (as shown in the 3rd annotated figure 1 below).
3rd ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image3.png
    588
    724
    media_image3.png
    Greyscale


With respect to claim 6, Modglin discloses the invention as claimed (see rejection of claim 5) and also discloses that the at least one retainer (projection 70a) defines at least one opening for guiding the at least one cable therethrough (the projection 70a projects through an aperture 72a of the body portion – para [0021] but also is integrally connected to the cable stop 54a which is attached to cable stop 54a as shown in figure 3 – thus the cable 60 is interpreted as being guided through aperture 72a because the cable will move along the path of the aperture with the projection 70a due to the connection of the cable 60 to projection 70a via cable stop 54a).
With respect to claim 7, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the upper and lower parts (sections 14a and 14b forming main body 14; front adjustable body 16 having adjustable body portions 16a and 16b) are secured to one another at wing portions (main body 14 includes wing portions 14b and 14c with slots 30a/b that receive connectors 32a/b that are fixedly located on the adjustable body portions 16a/b – para [0014]), the height adjustment of the anterior component occurring substantially more at a center portion than at the wing portions (the slots 30a/b are positioned closer to the central opening than the outermost left and right edges of the wings as shown in figures 1-4 and thus are interpreted as providing height adjustment of elements 14 and 16 substantially more at a central portion than at the wing portions).
With respect to claim 8, Modglin discloses the invention as claimed (see rejection of claim 7) and also discloses a height adjustment mechanism securing the wing portions to one another and permitting height adjustment of the wing portions relative to one another (main body 14 includes wing portions 14b and 14c with slots 30a/b that receive connectors 32a/b that are fixedly located on the adjustable body portions 16a/b – para [0014]; the slots permit independent height adjustment because they each permit movement of a separate connector within the respective slot independently on each side/wing of the device).
With respect to claim 9, Modglin discloses the invention as claimed (see rejection of claim 8) and also discloses a height adjustment mechanism (main body 14 includes wing portions 14b and 14c with slots 30a/b that receive connectors 32a/b that are fixedly located on the adjustable body portions 16a/b – para [0014]; the slots permit height adjustment via sliding up/down as desired within the slot) that includes a female component formed by the upper part (slots 30a/b in the main body 14) and arranged generally parallel to a vertical centerline of the anterior component (as shown in figure 2, the slots 30a and 30b are aligned substantially vertically which is parallel to the vertical centerline of main body 14).
With respect to claim 10, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses a plurality of guides formed by the upper and lower parts for guiding the at least one cable (cable guides 50a and 50b; para [0018-0019]).
With respect to claim 11, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the upper part (sections 14a and 14b forming main body 14) forms upper and lower guides along an inner surface on an opposite side of an outer surface, the at least one cable arranged to slide within the upper and lower guides (the cable guides 50a/b direct the cable 60 into a position where each end is attached to a cable stop on each side of the device such as element 54a wherein the cable stop 54a is integrally connected to a projection 70a to project through an aperture 72a of body portion 14 to be captured by a washer 74a – para [0021] wherein the washer is positioned on the inside surface of the device as shown in figure 2 – thus, the guides are interpreted as being located not just on the outer surface but, also, on the inner surface of the device).
With respect to claim 12, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the lower part (front adjustable body 16 having adjustable body portions 16a and 16b) forms a guide along an inner surface opposite an outer surface, the inner surface of the lower part opposing an inner surface of the upper part, such that the at least one cable routes between the inner surfaces of the upper and lower parts (the cable guides 50a/b direct the cable 60 into a position where each end is attached to a cable stop on each side of the device such as element 54a wherein the cable stop 54a is integrally connected to a projection 70a to project through an aperture 72a of body portion 14 to be captured by a washer 74a to thereby body portion 14 with body portion 16a – para [0021] wherein the washer is positioned on the inside surface of the device as shown in figure 2 – thus, the guides are interpreted as being located not just on the outer surface but, also, on the inner surface of the device).
With respect to claim 13, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the at least one cable (60) includes first and second cable segments (cable 60 can be provided in two separate segments – para [0022]) extending through a plurality of guides formed by the upper and lower parts (cable guides 50a and 50b; para [0018-0019]) for guiding the at least one cable on first and second sides of the anterior component from the vertical centerline (the guides 50a and 50b are located on the right and left sides of the device which, inherently, are separated by a vertical centerline - thus, the guides 50a/50b are configured to guide the cable/cable segments on two sides, left and right, which are separated by a vertical centerline).
With respect to claim 14, Modglin discloses the invention as claimed (see rejection of claim 13) and also discloses that first and second ends of the first and second cable segments (cable 60 can be provided in two separate segments – para [0022]; it is inherent that each segment has first and second ends) are received by the tensioning device (cable positioning system 18a/18b comprising cable stop 54a/54b), and the first and second cable segments continuously extend through the plurality of guides (cable guides 50a and 50b; para [0018-0019]) (as shown in figure 5 the cable 60 extends through the guides 50a/50b to be engaged with the positioning system 18a/b where the ends are connected to the cable stops 54a/b).
With respect to claim 15, Modglin discloses the invention as claimed (see rejection of claim 13) and also discloses that due to adjustment of the tensioning device, a length of the first and second cable segments is reduced such that the at least one cable pulls a lower periphery of the lower part via the plurality of guides toward a lower periphery of the upper part to reduce a height of the anterior component (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 and/or respective segments of the cable, so as to compensate for the changes in the spacing between the portions and a change in spacing between the elements will result in a change in the overall height of the anterior component by lifting the front adjustable body 16 upwards towards the main body portion 14).
With respect to claim 16, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the upper part (sections 14a and 14b forming main body 14 where chin support 12 is fixedly mounted to main body portion 14) has a central tab (identified in the second annotated figure 1 provided below) extending along a vertical centerline of the anterior component (as identified in the second annotated figure 1 below) which secures the mandibular support (as identified in the annotated figure 4 provided below the element identified as the central tab is connected to chin support 12 by a pin that is coupled to the tab through an opening in the support 12).
SECOND ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)
    PNG
    media_image1.png
    499
    754
    media_image1.png
    Greyscale


ANNOTATED FIGURE 4 of Modglin (EP 2886088 A1)

    PNG
    media_image4.png
    430
    891
    media_image4.png
    Greyscale


With respect to claim 17, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses first and second side height mechanisms (openings 30a and 30b) arranged generally parallel to the vertical centerline and located at end portions of the upper and lower parts (location of elements 30a/b is best shown in figure 5 wherein the elements are located adjacent to the right and left side edges).
With respect to claim 18, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that an inner surface of the upper part slides over an inner surface of the lower part, the inner surface of the lower part being opposite an outer surface of the lower part arranged adjacent to a user (element 16 has inner/outer surfaces that are opposite one another as shown i.e. in figs 1-4), the inner surface of the upper part opposite the outer surface of the upper part (element 14 has inner/outer surfaces that are opposite one another as shown i.e. in figures 1-4) (Modglin teaches that the upper and lower parts 14/16 are slidable with respect to one another; see i.e. figures 9-10).
With respect to claim 19, Modglin discloses a cervical collar (cervical collar 10) including an anterior component (front main body 14) for coupling to a posterior component (rear assembly 24) having an anatomical contour to circumferentially surround a neck (para [0012;0015]), and a mandibular support (chin support 12) having an anatomical contour (para [0015]) and coupling to the anterior component (chin support 12 is fixedly mounted to main body portion 14), the anterior component (main body 14) defining a vertical centerline (inherent physical characteristic of body 14 – interpreted as being a line extending in the vertical direction through the center of the body 14 shown in fig 1; see second annotated fig 1 below)and comprising:
an upper part arranged for receiving the mandibular support (sections 14a and 14b forming main body 14 where chin support 12 is fixedly mounted to main body portion 14) and having a central tab (identified in the second annotated figure 1 provided below) extending along a vertical centerline of the anterior component (as identified in the second annotated figure 1 below) which secures the mandibular support (as identified in the annotated figure 4 provided below the element identified as the central tab is connected to chin support 12 by a pin that is coupled to the tab through an opening in the support 12);
a lower part (front adjustable body 16 having adjustable body portions 16a and 16b) connected to the upper part (via plastic washers 74a/74b to connect the main body portion 14 and the adjustable body portions 16a/16b – para [0021]);
a single rotary tensioning device (cable positioning system 18a/18b comprising cable stop 54a/54b; interpreted as being a “rotary” tensioning device because the cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6 and thus is interpreted as “revolving” around the cable stops) connected to the upper part (para [0021]; as shown in figure 1 system 18a/b is mounted on the outer surface of elements 14a/b i.e. the surface facing away from a user when worn; interpreted as being “rotatably” mounted because cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6 and thus is interpreted as being rotatably mounted to the cable stops) and arranged along the vertical centerline (as shown in the embodiment of figure 9 tension is applied to the cable when a user pulls on element 80 which is located along the vertical centerline of the apparatus);
at least one cable (cable 60) engaging between the upper and lower parts (para [0019]) and arranged to be shortened or lengthened (the cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60) for height adjustment relative to the upper and lower parts to move the lower part relative to the upper part (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 so as to compensate for the changes in the spacing between the portions);
wherein the height adjustment of the upper part relative to the lower part maintains the connection of the mandibular support and the posterior component to the anterior component and the anatomical contours of both the mandibular support and posterior component (the device is configured such that vertical adjustment can be completed without detaching elements from one-another; see para [0033-0035]);
wherein the upper part (main body portion 14) defines at least one retainer for securing the tensioning device thereto (a ribbed projection 70a extends from the rear surface 68a of the cable stop 54a and projects through an aperture 72a of the body portion 14 – para [0021]) the at least one retainer (projection 70a) located along the peripheral segments of the upper and lower parts defining the tracheal opening (as shown in the annotated figure 1 below) and intersected by the vertical centerline (the tracheal opening and peripheral segments are intersected by the vertical centerline as shown in the 3rd annotated figure 1 below) such that the rotary tensioning device is located above and adjacent to the at least one retainer (the cable positioning system 18a/b extends above and below the location of projection 70a as shown in figures 1-2) and adjacently below the central tab (as shown in the 3rd annotated figure 1 below).
ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image2.png
    359
    1064
    media_image2.png
    Greyscale

SECOND ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)
    PNG
    media_image1.png
    499
    754
    media_image1.png
    Greyscale


ANNOTATED FIGURE 4 of Modglin (EP 2886088 A1)

    PNG
    media_image4.png
    430
    891
    media_image4.png
    Greyscale


3rd ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image3.png
    588
    724
    media_image3.png
    Greyscale


With respect to claim 20, Modglin discloses a cervical collar (cervical collar 10) including an anterior component (front main body 14) for coupling to a posterior component (rear assembly 24) having an anatomical contour to circumferentially surround a neck (para [0012;0015]), and a mandibular support (chin support 12) having an anatomical contour (para [0015]) and coupling to the anterior component (chin support 12 is fixedly mounted to main body portion 14), the anterior component (main body 14) defining a vertical centerline (inherent physical characteristic of body 14 – interpreted as being a line extending in the vertical direction through the center of the body 14 shown in fig 1; see second annotated fig 1 below) and comprising:
an upper part arranged for receiving the mandibular support (sections 14a and 14b forming main body 14 where chin support 12 is fixedly mounted to main body portion 14) and having a central tab (identified in the second annotated figure 1 provided below) extending along a vertical centerline of the anterior component (as identified in the second annotated figure 1 below) which secures the mandibular support (as identified in the annotated figure 4 provided below the element identified as the central tab is connected to chin support 12 by a pin that is coupled to the tab through an opening in the support 12);
a lower part (front adjustable body 16 having adjustable body portions 16a and 16b) connected to the upper part (via plastic washers 74a/74b to connect the main body portion 14 and the adjustable body portions 16a/16b – para [0021]);
a single rotary tensioning device (cable positioning system 18a/18b comprising cable stop 54a/54b; interpreted as being a “rotary” tensioning device because the cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6 and thus is interpreted as “revolving” around the cable stops) connected to the upper part (para [0021]; as shown in figure 1 system 18a/b is mounted on the outer surface of elements 14a/b i.e. the surface facing away from a user when worn; interpreted as being “rotatably” mounted because cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6 and thus is interpreted as being rotatably mounted to the cable stops) and arranged along the vertical centerline (as shown in the embodiment of figure 9 tension is applied to the cable when a user pulls on element 80 which is located along the vertical centerline of the apparatus);
a tracheal opening centrally located on the anterior component (shown in figure 1; highlighted in the annotated figure below), the tracheal opening defined in part by a peripheral segment of the upper part and a peripheral segment of the lower part (identified in the annotated figure 1 below); a height of the tracheal opening varying according to a length of the cable (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 so as to compensate for the changes in the spacing between the portions and a change in spacing between the elements will result in a change in the size of the opening therebetween);
at least one cable (cable 60) engaging between the upper and lower parts (para [0019]) and arranged to be shortened or lengthened (the cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60) for height adjustment relative to the upper and lower parts to move the lower part relative to the upper part (the device includes cable positioning systems 18a/18b para [0018]; the position of the cable stops 54a/54b may be adjusted to enable adjustment of the vertical position of main body portion 14 relative to the adjustable body portions 16a/16b – para [0022]; adjustment of the vertical position of the portion 14 with respect to portions 16a/b inherently requires lengthening or shortening of the cable 60 so as to compensate for the changes in the spacing between the portions);
wherein the height adjustment of the upper part relative to the lower part maintains the connection of the mandibular support and the posterior component to the anterior component and the anatomical contours of both the mandibular support and posterior component (the device is configured such that vertical adjustment can be completed without detaching elements from one-another; see para [0033-0035]);
first and second side height mechanisms (openings 30a and 30b) arranged generally parallel to the vertical centerline and located at end portions of the upper and lower parts (location of elements 30a/b is best shown in figure 5 wherein the elements are located adjacent to the right and left side edges);
wherein the upper part (main body portion 14) defines at least one retainer for securing the tensioning device thereto (a ribbed projection 70a extends from the rear surface 68a of the cable stop 54a and projects through an aperture 72a of the body portion 14 – para [0021]) the at least one retainer (projection 70a) located along the peripheral segments of the upper and lower parts defining the tracheal opening (as shown in the annotated figure 1 below) and intersected by the vertical centerline (the tracheal opening and peripheral segments are intersected by the vertical centerline as shown in the 3rd annotated figure 1 below) such that the rotary tensioning device is located above and adjacent to the at least one retainer (the cable positioning system 18a/b extends above and below the location of projection 70a as shown in figures 1-2) and adjacently below the central tab (as shown in the 3rd annotated figure 1 below).
ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image2.png
    359
    1064
    media_image2.png
    Greyscale

SECOND ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)
    PNG
    media_image1.png
    499
    754
    media_image1.png
    Greyscale


ANNOTATED FIGURE 4 of Modglin (EP 2886088 A1)

    PNG
    media_image4.png
    430
    891
    media_image4.png
    Greyscale


3rd ANNOTATED FIGURE 1 of Modglin (EP 2886088 A1)

    PNG
    media_image3.png
    588
    724
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin (EP 2886088 A1) in view of Modglin (US Pat Appl Pub No 2013/0060179; hereinafter “Modglin ‘179”).
With respect to claim 2, Modglin discloses the invention as claimed (see rejection of claim 1) and also discloses that the tensioning device is mounted on an outer surface of the upper part (cable positioning system 18a/18b comprising cable stop 54a/54b; para [0021]; as shown in figure 1 system 18a/b is mounted on the outer surface of elements 14a/b i.e. the surface facing away from a user when worn; interpreted as being “rotatably” mounted because cable 60 winds around the cable stops 54a/b of the system 18a/b as shown in figure 6 and thus is interpreted as being rotatably mounted to the cable stops).
Modglin does not, however, disclose that the tensioning device is rotatable about an axis perpendicular to the vertical centerline.
Modglin ‘179 teaches a cervical collar 10 including a cable reel 20 which is interpreted as being a rotary tensioning device because the reel 20 is a “rotating spool that winds or unwinds cable” (para [0040]) wherein the cable reel 20 is located along the vertical centerline (as shown in figure 1B, the spool 20 is located along the vertical centerline of collar 10) and has a rotational axis (inherent feature of a rotating spool) such that the device is rotatable about an axis that is perpendicular to the vertical centerline (although the spool is located on the vertical centerline, the spool rotates about an axis that extends through the center of the spool and extends outward in front/behind the device in a direction that is perpendicular to the vertical centerline – see i.e. annotated fig 1B).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the apparatus of Modglin so that the tensioning device is rotatable about an axis perpendicular to the vertical centerline as in Modglin ‘179 since rearranging parts of an invention involves only routine skill in the art. 
ANNOTATED FIGURE 1B of Modglin (US Pat Appl Pub No 2013/0060179; hereinafter “Modglin ‘179”)

    PNG
    media_image5.png
    536
    613
    media_image5.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of U.S. Patent No. 11083616 (hereinafter the ‘616 Patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. In particular, claim 1 of the present application and claim 1 of US Patent No. 11083616 differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘616 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 1 of the ‘616 patent and, therefore, is not patentably distinct from claim 1 of the ‘551 patent.
	All of the limitations of claims 3-20 can be found in claims 2-11, 13 and 14 of the ‘616 Patent. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11083616 (hereinafter the ‘616 Patent) in view of Modglin (US Pat Appl Pub No 2013/0060179; hereinafter “Modglin ‘179”).
	Specifically, all the limitations of claim 2 of the present application are found in claim 1 of the ‘616 patent, except that the patented claims do not recite that the tensioning device is rotatable about an axis perpendicular to the vertical centerline. 
Modglin ‘179 teaches a cervical collar 10 including a cable reel 20 which is interpreted as being a rotary tensioning device because the reel 20 is a “rotating spool that winds or unwinds cable” (para [0040]) wherein the cable reel 20 is located along the vertical centerline (as shown in figure 1B, the spool 20 is located along the vertical centerline of collar 10) and has a rotational axis (inherent feature of a rotating spool) such that the device is rotatable about an axis that is perpendicular to the vertical centerline (although the spool is located on the vertical centerline, the spool rotates about an axis that extends through the center of the spool and extends outward in front/behind the device in a direction that is perpendicular to the vertical centerline – see i.e. annotated fig 1B).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the apparatus of claim 1 of the ‘616 patent so that the tensioning device is rotatable about an axis perpendicular to the vertical centerline as in Modglin ‘179 since rearranging parts of an invention involves only routine skill in the art. 
ANNOTATED FIGURE 1B of Modglin (US Pat Appl Pub No 2013/0060179; hereinafter “Modglin ‘179”)

    PNG
    media_image5.png
    536
    613
    media_image5.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786